Case 4:18-cv-00520 Document 22 Filed in TXSD on 01/28/19 Page 1 of 1

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

January 2 8 , 2 0 l 9 United States District Court

Southem District of Texas

Mr. David J. Bradley F""ED
Southern District of Texas, Houston F

United States District Court JAN 28 mug

515 Rusk Street

Room 5300

H@uston, TX 77002 DavidJ-B'adley,Clerkofcoun

No. 19-20006 Fernandral Hennington v. United Parcel
Service, lnc.
USDC No. 4:l8-CV-520

Dear Mr. Bradley,

Our court directed that we monitor matters pending with the
district court when action by the district court is necessary for
our court to proceed with an appeal.

Our records reflect that a motion to alter judgment (document #16)
is pending in your court in the above referenced appeal. If our
records are in error, or if the judge has disposed of the matter
in any fashion, please advise us at your earliest convenience.

Our judges recognize, of course, that the district courts are very

busy and have heavy caseloads. They also recognize that the
district courts properly determine the priority of matters on their
dockets. However, as our court is unable to process this appeal

until the pending matters are resolved, the court directed that we
remind you of the pending matters.

If you have questions regarding this matter, please have your staff
contact me at the number provided below for assistance.

Thank you in advance for your help in this regard.

Sincerely,

LY,LE W. CAYCE, Clerk
if /)/M".A/t/pt //O/Lj'?/L»w(_/

B§.
Jann M. Wynne, Deputy Clerk
504-3lO-7688

 

